DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12 September 2022 has been entered.
 
Status of the Claims
Claims 9 and 12-18 are pending in the present application.  

Withdrawn Rejections
Applicant’s arguments, see pg. 4, filed 12 September 2022, with respect to the claim objections and rejections under 35 USC § 102 have been fully considered and are persuasive.  The objection and rejections under 35 USC § 102 of claims 9, 12 and 15-18 have been withdrawn.
Claim Objections
Claim 9 is objected to because of the following informalities:  the claim contains periods when denoting the steps, i.e. a. and b. However, MPEP 608.02 states, “Each claim begins with a capital letter and ends with a period. Periods may not be used elsewhere in the claims except for abbreviations. See Fressola v.Manbeck, 36 USPQ2d 1211 (D.D.C. 1995).”  Appropriate correction is required.

Specification
The use of the term Tween®, which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore, the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites the term Tween® (tween 80, tween 81, etc.) which is a trade name or a mark used in commerce.  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  In fact, the value of a trademark would be lost to the extent that it became descriptive of a product, rather than used as an identification of a source or origin of a product.  Thus, the use of a trademark or trade name in a claim to identify or describe a material or product would not only render a claim indefinite, but would also constitute an improper use of the trademark or trade name.  See MPEP 2173.05(u).
It is also noted that claim 9 recites synonyms for numerous compounds.  The claims only need to recite one term for each compound so long as the term is not a trade name or mark.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 9 and 12-18 are rejected under 35 U.S.C. 103 as being unpatentable over Green et al. (WO 99/37172 A1) in view of Lemons (US 2009/0192231 A1).
Regarding instant claims 9 and 16-18, Green et al. teach a composition for increasing the shelf life of and/or aiding the removal of surface contaminants from fruit and/or vegetables comprising one or more surfactants and one or more antimicrobial agents (pg. 6, paragraph 1).  Green et al. teach that the surfactants include anionic surfactants, such as alkyl benzene sulfonic acids and salts, and fatty alcohol sulfates (pg. 6, paragraph 5); and the antimicrobial agents include organic acids, such as citric acid (pg. 7, paragraph 2). Green et al. also teach that the compositions may comprise one or more buffering agents, such as citric acid and lactic acid (pg. 7, paragraph 3).
Green et al. do not explicitly disclose a composition comprising citric acid or lactic acid and sodium dodecylbenzene sulfonate or sodium 2-ethylhexyl sulfate, as instantly claimed.  However, Green et al. teach that citric acid is a suitable antimicrobial agent and buffer, lactic acid is a suitable buffer, and alkyl benzene sulfonic acid and salts are suitable surfactants.
Lemons teaches treating fruits and vegetables with an antimicrobial composition comprising an organic acid and surfactant ([0002], [0007], [0010]).  Lemons teaches that the organic acid includes citric acid and lactic acid ([0007]), and the surfactant includes sodium dodecylbenzene sulfonate and sodium 2-ethylhexyl sulfate ([0010], [0095]).
Regarding the effective time being about two minutes to about eight minutes, Green et al. do not explicitly disclose leaving the wash composition on the agricultural product for about 2-8 minutes, as instantly claimed.  However, Lemons teaches treating fruits and vegetables with an antimicrobial composition comprising an organic acid and surfactant ([0002], [0007], [0010]) for at least 2 minutes ([0021]).  Lemons teaches that the reduced number of the microbes comprises at least a 3-log reduction in the number of the microbes on the contacted surface compared to the first surface. In an alternative embodiment, the reduced number of the microbes comprises 100% reduction in the number of the microbes on the contacted surface compared to the first number of the microbes on the first surface ([0021]).  Lemons also teaches treating fruits and vegetables for 2 min, 30 min and 180 min (Table 3A-5).
It would have been prima facie obvious for a person having ordinary skill in the art prior to the effective filing date of the instant claims to prepare the antimicrobial composition according to Green et al. wherein the organic acid is citric or lactic acid and the surfactant is sodium dodecylbenzene sulfonate or sodium 2-ethylhexyl sulfate.  Such would have been obvious because both Green et al. and Lemons teach antimicrobial compositions for treating fruits or vegetables wherein the compositions comprise an organic acid and a surfactant.  Both Green et al. and Lemons teach that citric acid and lactic acid are suitable organic acids, and Green et al. and Lemons teach alkylbenzene sulfonic acids or salts as suitable surfactants with Lemons teaching sodium dodecylbenzene sulfonate or sodium 2-ethylhexyl sulfate.  Also, it would have been obvious to contact the fruits or vegetables for about 2 to about 8 minutes as reasonably suggested by Lemons.
Regarding instant claim 12, Green et al. and Lemons teach treating fruit or vegetables.  It would have been obvious to treat either whole or portioned fruit or vegetables according to Green et al. and Lemons.
Regarding instant claim 13, Green et al. teach that the treated products may be rinsed with water (abstract; [0136]).
Regarding instant claim 14, Green et al. not explicitly disclose recycling and reusing the wash composition for a plurality of cycles, as instantly claimed.  However, Lemons teaches treating the fruits or vegetables with recycled water comprising the antimicrobial composition (Example 8).  Lemons also teaches immersing fruits or vegetables in the antimicrobial composition, and using electrodes and signals to represent the available composition and to add additional chemicals and or water when needed (i.e., reuse the solution until additional water and/or antimicrobial composition are required) (Example 7). Thus, it would have been obvious to recycling and reusing the wash composition for a plurality of cycles, as instantly claimed and one of ordinary skill in the art would have been motivated to do this step in Green because Lemons teaches that it was known to treat the fruits and vegetables with recycled water comprising the antimicrobial composition and one of ordinary skill in the art would have been motivated to do this because by reusing/recycling the antimicrobial wash composition would reduce costs associated with treating the fruits and vegetables.
Regarding instant claim 15, Green et al. teach that the invention also provides a concentrated solution and a diluted solution ([0011], [0014]).

Response to Arguments
Applicant’s Remarks filed 12 September 2022 have been fully considered but they are not persuasive.  Applicant argues that Lemons cannot and does not provide the teaching or suggestion of a treatment of about 2 minutes to about 8 minutes.
The examiner respectfully argues that Lemons teaches treating fruits and vegetables with an antimicrobial composition comprising an organic acid and surfactant ([0002], [0007], [0010]) for at least 2 minutes ([0021]).  Lemons teaches that the reduced number of the microbes comprises at least a 3-log reduction in the number of the microbes on the contacted surface compared to the first surface. In an alternative embodiment, the reduced number of the microbes comprises 100% reduction in the number of the microbes on the contacted surface compared to the first number of the microbes on the first surface ([0021]).  Lemons also teaches treating fruits and vegetables for 2 min, 30 min and 180 min (Table 3A-5).  Therefore, it would have been obvious to treat an agricultural product for a time period of between about 2 to about 8 minutes.

Claims 9 and 12-18 are rejected under 35 U.S.C. 103 as being unpatentable over Lopes (US 2004/0048755 A1) in view of Lemons (US 2009/0192231 A1).
Regarding instant claims 9, 12 and 15-18, Lopes teaches sanitizing chemical compositions that can be used on fresh fruits and vegetables to reduce the population of spoilage microorganisms carried on the surface of the food ([0001]).  Lopes teaches that the antimicrobial cleaning composition contains an acidifying agent, such as citric acid, lactic acid, benzoic acid, malic acid, sorbic acid, succinic acid, ascorbic acid, fumaric acid, gluconic acid, etc. ([0011], [0022]-[0023]), and a surfactant, such as sodium dodecylbenzene sulfonate, etc. ([0047]).  Lopes further teaches specific examples of compositions for cleaning food surfaces comprising lactic acid, citric acid and sodium dodecylbenzene sulfonate (Tables 1 and 3).  Lopes teaches washing food surfaces of chemicals and of bacterial population, and thus rendering food including fresh fruit and vegetables safer for consumption ([0073]),  See also Claims 1-8, 10-11, 15-19. Lopes also teaches preparing the wash composition from a concentrated form of said wash composition ([0007-0008]; [0016]).
Regarding the effective time of about two minutes to about 8 minutes, Lopes does not explicitly disclose leaving the wash composition on the agricultural product for 2-8 minutes, as instantly claimed.  However, Lopes teaches sanitizing chemical compositions that can be used on fresh fruits and vegetables to reduce the population of spoilage microorganisms carried on the surface of the food ([0001]).
Also, Lemons teaches treating fruits and vegetables with an antimicrobial composition comprising an organic acid and surfactant ([0002], [0007], [0010]) for at least 2 minutes ([0021]).  Lemons teaches that the reduced number of the microbes comprises at least a 3-log reduction in the number of the microbes on the contacted surface compared to the first surface. In an alternative embodiment, the reduced number of the microbes comprises 100% reduction in the number of the microbes on the contacted surface compared to the first number of the microbes on the first surface ([0021]).  Lemons also teaches treating fruits and vegetables for 2 min, 30 min and 180 min (Table 3A-5).
Therefore, it would have been prima facie obvious for a person having ordinary skill in the art prior to the effective filing date of the instant claims to prepare the compositions according to Lopes and to apply the compositions to fruits and vegetables for 2 to 8 minutes.  A person having ordinary skill in the art would have been motivated to apply the compositions to the fruits and vegetables for 2 to 8 minutes because Lemons teaches treating fruits and vegetables for at least 2 minutes.
Regarding instant claim 13, Lopes does not explicitly disclose rinsing the treated agricultural product with water, as instantly claimed.  However, Lemons teaches treating fruits and vegetables with an antimicrobial composition comprising an organic acid and surfactant, wherein the composition is preferably washed/rinsed off after treating the fruits and vegetables (Table 7).
Therefore, it would have been obvious to wash/rinse off the compositions according to Lopes after treating the fruit or vegetables for a sufficient time to reduce the microbial count to a sufficiently safe level.
Regarding instant claim 14, Lopes does not explicitly disclose recycling and reusing the wash composition for a plurality of cycles, as instantly claimed.  However, Lemons teaches treating the fruits or vegetables with recycled water comprising the antimicrobial composition (Example 8).  Lemons also teaches immersing fruits or vegetables in the antimicrobial composition, and using electrodes and signals to represent the available composition and to add additional chemicals and or water when needed (i.e., reuse the solution until additional water and/or antimicrobial composition are required) (Example 7).
It would have been obvious to reuse or recycle the aqueous solution comprising the antimicrobial composition of Lopes in order to reduce the costs of adding fresh antimicrobial composition for each cycle of fruits and vegetables.  It would have been obvious to reuse or recycle the solution at least as long as the solution maintains its antimicrobial activity sufficient to reduce the microbial population to a safe level, as desired by Lopes and reasonably taught by Lemons.
Response to Arguments
Applicant’s Remarks are the same as above.  Therefore, the examiner’s response above is repeated herein.

Claims 9 and 12-16 are rejected under 35 U.S.C. 103 as being unpatentable over Amaya et al. (MX 2015017441 A1) in view of Lemons (US 2009/0192231 A1).
Regarding instant claims 9 and 16, Amaya et al. teach a composition used to eliminate or inactivate bacteria of fruits and vegetables, wherein the composition comprises polysorbate 80 and citric acid (Tables 3, 5-6, citric acid (Ácido cítrico, Act) and polysorbate 80 (polisorbato 80, Po80)).
Regarding the amount of time effective to reduce a microbial load, Amaya et al. teach eliminating or inactivating a microbial load on the fresh fruit or vegetable, but they do not explicitly disclose an effective amount of 2 to 8 minutes.
Lemons teaches treating fruits and vegetables with an antimicrobial composition comprising an organic acid and surfactant ([0002], [0007], [0010]) for at least 2 minutes ([0021]).  Lemons teaches that the reduced number of the microbes comprises at least a 3-log reduction in the number of the microbes on the contacted surface compared to the first surface. In an alternative embodiment, the reduced number of the microbes comprises 100% reduction in the number of the microbes on the contacted surface compared to the first number of the microbes on the first surface ([0021]).  Lemons also teaches treating fruits and vegetables for 2 min, 30 min and 180 min (Table 3A-5).
Therefore, it would have been prima facie obvious for a person having ordinary skill in the art prior to the effective filing date of the instant claims to prepare the compositions according to Amaya et al. and to apply the compositions to fruits and vegetables for 2 to 8 minutes.  A person having ordinary skill in the art would have been motivated to apply the compositions to the fruits and vegetables for 2 to 8 minutes because Lemons teaches treating fruits and vegetables for at least 2 minutes.
Regarding instant claim 12, Amaya et al. teach disinfecting or sanitizing fruits and vegetables, which would necessarily include whole or portioned fruits and vegetables.
Regarding instant claim 13, Amaya et al. do not explicitly disclose rinsing the treated agricultural product with water, as instantly claimed.  However, Lemons teaches treating fruits and vegetables with an antimicrobial composition comprising an organic acid and surfactant, wherein the composition is preferably washed/rinsed off after treating the fruits and vegetables (Table 7).
Therefore, it would have been obvious to wash/rinse off the compositions according to Amaya et al. after treating the fruit or vegetables for a sufficient time to reduce the microbial count to a sufficiently safe level.
Regarding instant claim 14, Amaya et al. do not explicitly disclose recycling and reusing the wash composition for a plurality of cycles, as instantly claimed.  However, Lemons teaches treating the fruits or vegetables with recycled water comprising the antimicrobial composition (Example 8).  Lemons also teaches immersing fruits or vegetables in the antimicrobial composition, and using electrodes and signals to represent the available composition and to add additional chemicals and or water when needed (i.e., reuse the solution until additional water and/or antimicrobial composition are required) (Example 7).
It would have been obvious to reuse or recycle the aqueous solution comprising the antimicrobial composition of Amaya et al. in order to reduce the costs of adding fresh antimicrobial composition for each cycle of fruits and vegetables.  It would have been obvious to reuse or recycle the solution at least as long as the solution maintains its antimicrobial activity sufficient to reduce the microbial population to a safe level, as desired by Amaya et al. and reasonably taught by Lemons.
Response to Arguments
Applicant’s Remarks are the same as above.  Therefore, the examiner’s response above is repeated herein.

Claims 9, 12-14 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Tan (CN 107841389 A) in view of Lemons (US 2009/0192231 A1).
Regarding instant claims 9 and 16-18, Tan teaches a fruit and vegetable cleanser suitable for removing bacteria from the surface of the fruit and vegetable, wherein the cleanser comprises citric acid and sodium dodecylbenzene sulfonate (Examples 3-4).
Regarding the amount of time effective to reduce a microbial load, Tan et al. teach removing bacteria from the surface of the fresh fruit or vegetable, but they do not explicitly disclose an effective amount of 2 to 8 minutes.
Lemons teaches treating fruits and vegetables with an antimicrobial composition comprising an organic acid and surfactant ([0002], [0007], [0010]) for at least 2 minutes ([0021]).  Lemons teaches that the reduced number of the microbes comprises at least a 3-log reduction in the number of the microbes on the contacted surface compared to the first surface. In an alternative embodiment, the reduced number of the microbes comprises 100% reduction in the number of the microbes on the contacted surface compared to the first number of the microbes on the first surface ([0021]).  Lemons also teaches treating fruits and vegetables for 2 min, 30 min and 180 min (Table 3A-5).
Therefore, it would have been prima facie obvious for a person having ordinary skill in the art prior to the effective filing date of the instant claims to prepare the compositions according to Tan et al. and to apply the compositions to fruits and vegetables for 2 to 8 minutes.  A person having ordinary skill in the art would have been motivated to apply the compositions to the fruits and vegetables for 2 to 8 minutes because Lemons teaches treating fruits and vegetables for at least 2 minutes.
Regarding instant claim 12, Tan teaches cleansing fruits and vegetables, which would necessarily include whole or portioned fruits and vegetables.
Regarding instant claim 13, Tan does not explicitly disclose rinsing the treated agricultural product with water, as instantly claimed.  However, Lemons teaches treating fruits and vegetables with an antimicrobial composition comprising an organic acid and surfactant, wherein the composition is preferably washed/rinsed off after treating the fruits and vegetables (Table 7).
Therefore, it would have been obvious to wash/rinse off the compositions according to Tan after treating the fruit or vegetables for a sufficient time to reduce the microbial count to a sufficiently safe level.
Regarding instant claim 14, Tan does not explicitly disclose recycling and reusing the wash composition for a plurality of cycles, as instantly claimed.  However, Lemons teaches treating the fruits or vegetables with recycled water comprising the antimicrobial composition (Example 8).  Lemons also teaches immersing fruits or vegetables in the antimicrobial composition, and using electrodes and signals to represent the available composition and to add additional chemicals and or water when needed (i.e., reuse the solution until additional water and/or antimicrobial composition are required) (Example 7).
It would have been obvious to reuse or recycle the aqueous solution comprising the antimicrobial composition of Tan in order to reduce the costs of adding fresh antimicrobial composition for each cycle of fruits and vegetables.  It would have been obvious to reuse or recycle the solution at least as long as the solution maintains its antimicrobial activity sufficient to reduce the microbial population to a safe level, as desired by Tan and reasonably taught by Lemons.
Response to Arguments
Applicant’s Remarks are the same as above.  Therefore, the examiner’s response above is repeated herein.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 9 and 12-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 6-11 of U.S. Patent No. 9,770,041 in view of Lemons (US 2009/0192231 A1).  US ‘041 and the instant claims are drawn to a method for treating fruit and vegetables with a composition comprising citric acid, wherein the composition reduces microbial contamination.  US ‘041 does not claim a surfactant as instantly claimed.  Lemons teaches treating fruits and vegetables with an antimicrobial composition comprising an organic acid and surfactant ([0002], [0007], [0010]).  Lemons teaches that the organic acid includes citric acid and lactic acid ([0007]), and the surfactant includes sodium dodecylbenzene sulfonate and sodium 2-ethylhexyl sulfate ([0010], [0095]).  Therefore, it would have been obvious to include a surfactant such as sodium dodecylbenzene sulfonate and sodium 2-ethylhexyl sulfate in the compositions according to US ‘041, with the reasonable expectation that the compositions would be suitable for reducing microbial contamination.
Response to Arguments
Applicant does not explicitly argue this rejection.  Therefore, the rejection has been maintained.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nathan W Schlientz whose telephone number is (571)272-9924. The examiner can normally be reached 10:00 AM to 6:00 PM, Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/N.W.S/Examiner, Art Unit 1616


/ERIN E HIRT/Primary Examiner, Art Unit 1616